 
Exhibit 10.17
 
 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, dated and effective as of January 28, 2008, is entered into by
and between HANDY & HARMAN (“H&H”), a corporation organized under the laws of
the State of New York, with an address at 1133 Westchester Avenue, Suite North
222, White Plains, New York 10604 (the “Company”), and Jeffrey A. Svoboda (the
“Executive”), an individual with a residence at 6 Merry Hill Court, Pikesville,
Maryland 21208.  H&H is a wholly-owned subsidiary of WHX Corporation (“WHX”), a
corporation organized under the laws of the State of Delaware.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Employment; Term.
 
(a)           Executive’s employment with the Company shall begin on or before
January 28, 2008 (the “Effective Date”) pursuant to the terms and conditions
contained herein.  The Executive shall hold the office of President and Chief
Executive Officer of the Company.  The Executive shall perform all the duties
consistent with these positions as set forth in the Company’s By-Laws, as well
as any other duties commensurate with the Executive’s positions that are
assigned to the Executive from time to time by the Board of Directors of WHX
(the “Board”).  On or about December 31, 2008, the Executive shall be considered
for election to the position of Director.
 
The Executive shall devote his full working time, attention and energies to the
business of the Company and shall not, during the term of this Agreement, be
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage; however, this shall not
be construed as preventing the Executive
 
 

--------------------------------------------------------------------------------


 
from investing his personal assets in any business or venture which does not
compete, directly or indirectly, with WHX or its subsidiaries in any manner, in
such form or manner as will not require any services on the part of the
Executive in the operation of the affairs of the entities in which such
investments are made and in which the Executive’s participation is solely that
of an investor, and the Executive may purchase securities in any corporation for
which securities are regularly traded, provided, that such purchase shall not
result in the Executive beneficially owning at any one time one percent (1%) or
more of the equity securities of any corporation engaged in a business directly
competitive with WHX or its subsidiaries.
 
(b)           The term of this Agreement shall commence on the date hereof and
shall continue in full force and effect until the second anniversary of the
Effective Date, at which time, and on each anniversary of the Effective Date
thereafter, the term of this Agreement shall be extended for a one (1) year
period until the next anniversary thereafter (such period, as it may be extended
from time to time, the “Term”), unless one party hereto shall provide written
notice of termination to the other party hereto no less than thirty (30) days
prior to such anniversary or on such earlier date as this Agreement is
terminated in accordance with the provisions set forth below.
 
2.           Compensation.  Subject to the terms and conditions of this
Agreement, the Company shall collectively pay to the Executive, as aggregate
compensation for the duties to be performed by the Executive under this
Agreement, the following:
 
(a)           A salary of $500,000 per annum, to be paid in equal installments
no less frequently than monthly, less applicable withholdings and
deductions.  Executive’s salary shall be reviewed annually in accordance with
the applicable policies of the Company.  For purposes of calculating a bonus
payment per paragraph 2(c) below, and the Severance Payment pursuant to
paragraph 7(a) below, the “base salary” shall be $476,000 per annum.
 
 
2

--------------------------------------------------------------------------------


 
(b)           A car allowance of $12,000 per annum, to be paid in equal
installments no less frequently than monthly, less applicable withholdings and
deductions.  Such amount shall not be considered part of base salary for the
purpose of determining Executive’s bonus pursuant to paragraph 2(c) below and
the Severance Payment pursuant to 7(a) below.
 
(c)           An annual bonus with a target of 100% of the Executive’s base
salary earned in such year, to be determined and payable pursuant to the
Company’s Long Term Incentive Plan and Short Term Incentive Plan and other bonus
plans if such exist.  Executive’s base salary shall only include the amount
referred to in paragraph 2(a), above, and shall not include Executive’s car
allowance.
 
(d)           Subject to prior approval of the compensation committee of the
Board, the Executive shall receive a grant of 100,000 options on his first day
of employment which will be priced at the greater of the fair market value at
the close of the market on the business day immediately prior to the date of
grant or $9.00, one third of which will vest on the grant date, one third of
which will vest on the first anniversary of the grant date, and the final one
third of which will vest on the second anniversary of the grant date.  The grant
shall be governed by the terms of WHX’s 2007 Incentive Stock Plan.
 
3.           Vacation.  The Executive shall be entitled to vacation, with pay,
of four (4) weeks in each calendar year.  This vacation time shall be pro-rated
for partial employment in the final calendar year of employment.
 
4.           Benefits.  The Executive shall receive the benefits made available
to executives of the Company, including without limitation the following:
 
 
3

--------------------------------------------------------------------------------


 
(a)           Health, dental and vision insurance coverage, if and to the extent
provided to all other employees of the Company;
 
(b)           Compensation for relocation to the Westchester County, New York
area. The Company will reimburse for one time, reasonable moving and packing
expenses in an amount of $10,000, which will be paid consistent with the
guidelines set forth in the Company’s Policies on Reimbursement of Employee’s
Expenses Resulting from Transfer, and Selling Former Residence and Loans to
Acquire New Residence.  The Company will reimburse Executive or directly pay for
living expenses (including the Company’s lease of an apartment for Executive) in
an amount up to $5,000 per month for the term of this contract and subsequent
renewals;
 
(c)           Life insurance, short term disability insurance and 401-K
benefits, if and to the extent provided to executives of the Company (excluding
any benefits anyone else is entitled to under any supplemental executive
retirement program); and
 
(d)           Executive acknowledges that to the extent that any of the
compensation and benefits described herein constitute wages or other taxable
income to the Executive, such wages or other taxable income shall be subject to
applicable income and employment tax withholding, as required.
 
5.           Termination of Agreement by the Company.  This Agreement may be
terminated by the Company by providing notice to the Executive pursuant to
Section 12 below upon the occurrence of any of the following:
 
(a)           For Cause (as defined below);
 
(b)           Death of the Executive;
 
(c)           Disability (as defined below) of the Executive; or
 
 
4

--------------------------------------------------------------------------------


 
(d)           Without Cause.
 
The term “Cause,” as used herein, means:  (i) the Executive’s engaging in
conduct which is materially injurious to the Company or its respective customer
or supplier relationships, monetarily or otherwise; (ii) the Executive’s
engaging in any act of fraud, misappropriation or embezzlement or sexual or
other harassment of any employee of the Company; (iii) the Executive’s
engagement in any act which would or does constitute a felony; (iv) the willful
or continued failure by the Executive to substantially perform his duties,
including, but not limited to, willful misconduct, gross negligence or other
acts of dishonesty; or (v) the Executive’s material violation or breach of this
Agreement.
 
The term “Disability,” as used herein, means the Executive’s absence from the
full-time performance of his duties hereunder for a period of at least ninety
(90) days, whether or not consecutive, within any twelve (12) consecutive month
period as a result of any incapacity due to physical or mental illness.
 
If the Agreement is terminated pursuant to Sections 5 (a), (b), or (c), then
Executive shall be entitled to receive from the Company the aggregate of any due
but unpaid compensation through the date of termination; if pursuant to Section
5(b), all life insurance proceeds to which his estate is entitled pursuant to
any life insurance program maintained by the Company in which he is a
participant; if pursuant to Section 5(c), any disability insurance payments to
which he is entitled pursuant to any disability insurance program maintained by
the Company in which he is a participant;  and any expenses incurred and
submitted for reimbursement, in accordance with Section 8, but not paid prior to
such termination.  Executive shall receive no further benefits or compensation,
except as required by law.
 
 
5

--------------------------------------------------------------------------------


 
6.           Termination of Agreement by the Executive.
 
(a)           This Agreement may be terminated by the Executive by providing
written notice to the Company within sixty (60) days following a Material
Diminution (as defined below) of the Executive’s position, duties,
responsibilities or base salary compensation with the Company or the relocation
of H&H’s headquarters to a location more than 50 miles from White Plains, New
York (a “Material Diminution or Relocation Termination Election”).  In the case
of a Material Diminution or Relocation Termination Election by the Executive,
the Company shall have ten (10) business days following its receipt of written
notice of termination from the Executive to cure such Material Diminution or
Relocation.  In the case of a Material Diminution or Relocation Termination
Election, if the Company does not cure such Material Diminution or Relocation
within the ten (10) business days following its receipt of such Material
Diminution or Relocation Termination Election from the Executive, pursuant to
this Section, termination of Executive’s employment shall be effective at the
end of such ten (10) business day period.
 
“Material Diminution” shall only mean a situation in which the Executive is no
longer employed as the President and Chief Executive Officer of the Company, or
employed or offered employment in substantially equivalent positions of
substantially equivalent companies, regardless of what, if any, additional
positions Executive may from time to time hold or not hold with the Company or
its subsidiaries or affiliates, or the material diminution of the duties or
responsibilities commensurate with the positions of President and Chief
Executive Officer of the Company, or a reduction of the Executive’s base salary
compensation below the amount set forth herein.
 
(b)           In all other instances, the Executive may voluntarily terminate
his employment upon thirty (30) days prior written notice to the Company.
 
 
6

--------------------------------------------------------------------------------


 
7.           Severance and Other Payments.
 
(a)           In the event the Executive’s employment is terminated by the
Company pursuant to Section 5(d) of this Agreement, which termination shall
include the giving of notice not to extend the Term pursuant to Section 1(b),
the Company agrees to pay to the Executive as aggregate compensation:  (i) a
lump-sum cash payment equal to the greater of the balance of his base salary due
for the remaining term of his contract, or one (1) year of his then current
annual base salary (the “Severance Payment”); (ii) monthly COBRA payments of any
health-related benefits (medical, dental, and vision) as are then in effect for
either the remaining term of his contract or a 12-month period, whichever is
greater (but under no circumstances for longer than the period during which
Executive is eligible for COBRA), following termination or until the Executive
obtains or is eligible for coverage through a subsequent employer, whichever is
earlier; and (iii) a bonus payment equal to the cash portion of the most recent
bonus paid to Executive.  If Executive has never received a bonus prior to
termination pursuant to Section 5(d), or if the most recent bonus amount is
equal to zero (0), Executive shall not receive a bonus payment under this
Section 7(a).  Prior to, and as a precondition to the payment of the Severance
Payment, the Executive shall deliver to the Company a general release of the
Company, its subsidiaries and affiliates, and each of its officers, directors,
employees, agents, successors and assigns (but excluding a release of the
Company’s continuing obligations under this Agreement and/or pursuant to its
continuing indemnification obligations to Executive under its charters, bylaws,
resolutions of the Board of Directors and under applicable insurance
policies),  in a form acceptable to the Company and provide a Director
Resignation (as defined below), if applicable.  The Severance Payment and bonus
payment referred to in Section 7(a) (iii) shall be made no later than ten (10)
business days following the delivery by the Executive of the release referred to
above and the Director Resignation (if applicable), and if said release and the
Director Resignation are not so delivered within sixty (60) days of the
termination of the Executive’s employment, then the Executive shall not be
entitled to receive any Severance Payment or other benefits
 
 
7

--------------------------------------------------------------------------------


 
described herein.  In all other instances, including termination of the
Executive’s employment for Cause, termination pursuant to Sections 5(b) or 5(c)
above, or if the Executive voluntarily leaves the employment of the Company
(other than for a reason set forth in Section 6(a) above), the Executive shall
not be eligible or entitled to, and the Company shall not be obligated to make,
any payment following the Executive’s termination, including the Severance
Payment, except as otherwise provided in Section 5 or Section 7(b), and the
Company shall have no further obligations to the Executive.  Executive agrees
that, upon the termination of his employment with the Company, he shall
immediately resign his positions, if any, as an officer and director of the
Company and each of its subsidiaries (the “Director Resignation”).
 
(b)           In the event the Executive terminates his employment pursuant to
Section 6(a), and the Company does not cure timely the situation as provided in
Section 6(a) under which the Executive has elected to terminate his employment,
then the Executive shall be entitled to receive from the Company the same
payments and benefits as provided for in the first sentence of Section 7(a)
above, subject to the same terms and conditions set forth for the receipt of
such payments and benefits as provided for in Section 7(a) above.
 
(c)           The Executive’s entitlement to the Severance Payment and other
payments listed in the first sentence of Section 7(a) (except for COBRA payments
as provided therein), described in Sections 7(a) and 7(b) above, shall not be
impacted or otherwise effected by other employment the Executive may obtain and
the Executive shall be under no obligation to seek other employment in order to
receive such Severance Payment and other payments listed in the first sentence
of Section 7(a).
 
 
8

--------------------------------------------------------------------------------


 
(d)           Notwithstanding the foregoing, Executive agrees that in the event
that all or a portion of any payment described in Subparagraphs (a) and (b) of
this Paragraph 7 constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), such payment or payments shall not be made prior to the date which is
six months after the date the Employee separates from service (within the
meaning of Section 409A of the Code).
 
8.           Expenses.  Any ordinary and necessary expenses reasonably incurred
by the Executive in connection with his employment by the Company, and which are
directly connected with or pertaining to the furtherance of the business of the
Company in accordance with the Company’s Travel & Expense Policy, shall be
reimbursed to the Executive by the Company, within thirty (30) days from the
date of the receipt of an expense report, attaching receipts stating: (i) the
amount of such expense; (ii) the time and place that the expense was incurred;
(iii) the business purpose of the expense; and (iv) the business relationship to
the Company of persons entertained, if any.
 
9.           Disclosure of Information.
 
(a)           The Executive will not at any time, whether during or after the
termination of his employment, divulge, use, furnish, disclose or make available
to any person or entity, any non-public information concerning the WHX’s or its
subsidiaries’ business, including without limitation, any of their marketing
plans and strategies, pricing policies, planned strategies related to sources of
supply, methods of delivery, customer names, purchasing needs and/or priorities
of customers, and the finances or financial information of WHX or its
subsidiaries, so far as such information has come to his knowledge as a result
of or subsequent to his employment by the Company, except to the extent that
disclosure may be required by law or to the extent that such information is in
the public domain through no fault of the Executive.  The Executive acknowledges
that such information, including without
 
 
9

--------------------------------------------------------------------------------


 
limitation, information regarding WHX’s or its subsidiaries’ customers, any of
their purchasing needs and priorities, WHX’s or its subsidiaries’ sources of
supply, any of their business plans and financial condition, is non-public,
proprietary, and confidential and that the disclosure of such information may
cause the Company, WHX or its other subsidiaries substantial harm.  Executive
hereby agrees to keep confidential all matters of such nature entrusted to him
and agrees not to use or attempt to use any such information in any manner that
may harm or cause injury to the Company, WHX or its other subsidiaries.  In
addition, copies of all data files on Executive’s own media must be deleted and
a letter stating such must be sent to the Company promptly following the
termination of Executive’s employment with the Company, but no later than five
business days after receiving notice from the Company demanding such deletion.
 
(b)           Executive agrees that upon termination of his employment with the
Company, he will immediately surrender and turn over to the Company all books,
forms, records, reports, lists and all other papers and writings, including
items storing computer memory (except computer hard drives from which items
relating to WHX or its subsidiaries and their businesses have been deleted),
relating to WHX or its subsidiaries and their businesses, and all other property
belonging to WHX or its subsidiaries, it being understood and agreed that the
same are solely the property of WHX or its subsidiaries.
 
(c)           The provisions of this Section shall survive the expiration and
termination of this Agreement.
 
 
10

--------------------------------------------------------------------------------


 
10.           Covenants Not to Compete or Interfere.
 
(a)           During his employment with the Company, and for the greater of the
balance of the remaining term of his contract, or a one (1) year period
following the termination of Executive’s employment, the Executive will not (i)
directly or indirectly, own an interest in, operate, join, control, or
participate in, or be connected as an officer, employee, agent, independent
contractor, consultant, partner, shareholder, or principal of any corporation,
partnership, proprietorship, firm, association, person, or other entity engaged
in a business which sells, manufactures or produces the products sold,
manufactured or produced by WHX and/or any of its subsidiaries (the “Products”)
at the time of the termination of the Executive’s employment under this
Agreement or which otherwise competes, directly or indirectly, with WHX or its
subsidiaries (a “Competing Business”), or (ii) knowingly solicit or accept
business for a Competing Business (x) from any customer of WHX, or its
subsidiaries, (y) from any former customer of WHX, or its subsidiaries, who
purchased any Products during the twelve months preceding the termination of the
Executive’s employment under this Agreement, or (z) from any prospect of WHX or
its subsidiaries, with whom the Executive met to solicit or with whom the
Executive discussed the sale of any Products during the twelve months preceding
the termination of the Executive’s employment under this Agreement.  Executive
acknowledges that WHX’s and/or its subsidiaries’ sales of the Products are
national in scope.  Notwithstanding the foregoing, the Executive may own up to
1% of the outstanding common stock of any class of common equity of a publicly
traded entity provided the Executive’s role with the entity is passive in
nature.
 
(b)           During his employment with the Company, and for a two year period
following the termination of Executive’s employment, the Executive will not
directly or indirectly, as a sole proprietor, member of a partnership or
stockholder, investor, officer or director of a corporation, or as an employee,
agent, associate or consultant of any person, firm
 
 
11

--------------------------------------------------------------------------------


 
or corporation, induce or solicit, or attempt to induce or solicit, any employee
of WHX or its subsidiaries or affiliates to terminate his employment with WHX,
or any of its subsidiaries, or in any way interfere with the relationship
between WHX, or its subsidiaries or affiliates, and the employee will not
solicit, hire, retain or enter into any business arrangements with, or enter
into any discussion to do the same with, any person working for, or independent
contractor of, WHX, or its subsidiaries or affiliates.
 
(c)           During his employment with the Company, and for a one year period
following the termination of Executive’s employment, the Executive will not
directly or indirectly hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of WHX or its subsidiaries or affiliates, if such action would
have a reasonably foreseeable adverse effect on the business, assets or
financial condition of WHX or its subsidiaries or affiliates or materially
interfere with the relationship between any such person or entity and WHX or its
subsidiaries or affiliates.
 
(d)           It is the desire and intent of the parties that the provisions of
this Section 10 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 10 shall be
adjudicated to be invalid or unenforceable, then this Section 10 shall be deemed
amended to delete therefrom the portion that is adjudicated to be invalid or
unenforceable.  The provisions of this Section 10 are intended to and shall
survive the termination or expiration of this Agreement.
 
 
12

--------------------------------------------------------------------------------


 
11.           Injunctive Relief.  In addition to the remedies available to the
Company, the Executive acknowledges that any breach by the Executive of the
provisions of Sections 9 or 10 of this Agreement, would cause irreparable injury
to the Company, WHX or its other subsidiaries for which there may be no adequate
remedy at law.  In addition to all of the rights and remedies to which the
Company may be entitled, the Company shall also be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction which
would prevent the Executive from violating or attempting to violate any such
provisions.  In seeking such an order, any requirement to post a bond or other
undertaking shall be waived.   In any action brought to enforce these
restrictive covenants, the Company shall be entitled to an award of all
reasonable costs and fees incurred in bringing such an action, including
reasonable attorney’s fees.  Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies for such breach or threatened
breach.
 
12.           Notices.  All notices, requests, demands and other communications
hereunder must be in writing and shall be deemed to have been duly given upon
delivery if delivered by hand, sent by telecopier, facsimile or overnight
courier, and three (3) days after such communication is mailed within the
continental United States by first class certified mail, return receipt
requested, postage prepaid, to the other party, in each case addressed as
provided in the introduction to this Agreement.  Addresses may be changed by
written notice sent to the other party at the last recorded address of that
party.
 
13.           Insurance.  The Company may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examinations and supply such information as may be
reasonably required in connection therewith
 
14.           Authority.  The Executive represents and warrants that he is not
subject to any agreement, understanding, arrangement, order, judgment or decree
of any kind, or any other restrictive agreement or arrangement, which would
prevent him from entering into this Agreement, or from providing the services he
is expected to provide as an employee of the
 
 
13

--------------------------------------------------------------------------------


 
Company pursuant to this Agreement, or which would be breached by the Executive
executing this Agreement.  The Executive agrees to indemnify and hold the
Company harmless from and for any liability to the Company arising from a breach
of this representation and warranty.
 
15.           Assignment.  The services to be rendered and the obligations to be
performed by the Executive under this Agreement are special and unique, and all
such services and obligations and all of the Executive’s rights under this
Agreement are personal to the Executive and shall not be assignable or
transferable and any purported assignment or transfer thereof shall not be valid
or binding upon the Company.  However, in the event of the Executive’s death
during the term of this Agreement, the Executive’s estate shall be entitled to
receive salary and any other payment due and accrued through the date of the
Executive’s death and all payments due to the Executive pursuant to the
provisions of Sections 5 and 7.  The Company may assign this Agreement and any
and all of its rights under this Agreement to any person, firm or corporation
succeeding to the business of the Company, provided that such successor entity
shall assume (by contract or by operation of law) that Company’s obligations
under this Agreement, at which point such Company shall be relieved of its
obligations hereunder.
 
16.           Waiver of Breach.  The waiver by the Company or the Executive of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by the Company or the Executive.
 
17.           Amendments.  No amendments or variations of the terms and
conditions of this Agreement shall be valid unless the same is in writing and
signed by all of the parties hereto.
 
 
14

--------------------------------------------------------------------------------


 
18.           Complete Agreement.  This Agreement constitutes the entire
understanding between the parties hereto relating to the matters contained
herein, and supersedes any prior agreements, arrangements or understandings,
whether oral or written, relating to the employment of the Executive by the
Company.
 
19.           Headings.  The section headings contained herein are for
convenience purposes only and shall not in any way affect the interpretations or
enforceability of any provision of this Agreement.
 
20.           Severability.  The invalidity or unenforceability of any provision
of this Agreement, whether in whole or in part, shall not in any way affect the
validity and/or enforceability of any other provision herein contained.  Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or unenforceability.
 
21.           Counsel.  It is acknowledged by the Executive that he has had the
opportunity to be represented by counsel of his choosing in connection with the
negotiation and execution of this Agreement.
 
22.           Governing Law.  This Agreement and all matters concerning its
interpretation, performance, or the enforcement hereof, shall be governed in
accordance with the laws of the State of New York, without regard to conflict of
law principles.
 
23.           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any state or federal
court sitting in the County of New York, State of New York, and each of the
parties hereto hereby irrevocably and unconditionally agrees that any and all
claims which arise out of or relate to this Agreement or to the Executive’s
employment with the Company shall be heard and determined in any such
court.  Each of the parties hereto irrevocably and unconditionally waives any
objection that either of them may now or hereinafter have to the venue of any
suit, action or proceeding arising out of or relating to this Agreement or to
the Executive’s employment with the
 
 
15

--------------------------------------------------------------------------------


 
Company in any state or federal court sitting in New York County.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  Each of the parties hereto irrevocably waives the
right to a trial by jury and each of the parties irrevocably consents to service
of process by first class certified mail, return receipt requested, postage
prepaid, to the address at which such party is to receive notice in accordance
with Section 12.
 
24.           Expenses.  In the event that the Company or the Executive incurs
expenses in connection with the enforcement of this Agreement, the prevailing
party shall be entitled to recover all expenses incurred in connection with such
enforcement of this Agreement from the non-prevailing party including, without
limitation, reasonable attorneys’ fees.
 
25.           Counterparts.  This Agreement may be executed in one or more
counterparts with each counterpart considered as an original.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
16

--------------------------------------------------------------------------------


 
[Signature Page to Svoboda Employment Agreement]
 

 
EXECUTIVE
          /s/ Jeffrey Svoboda  
Jeffrey Svoboda
         
HANDY & HARMAN
         
By:
/s/ Glen Kassan    
Name: Glen Kassan
   
Title: Vice President

 
 
 
17

--------------------------------------------------------------------------------

